Citation Nr: 1030194	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  10-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2009, a statement of the case 
was issued in January 2010, and a substantive appeal was received 
in March 2010.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is unable to engage in gainful 
employment due to his service-connected disabilities.  The record 
shows that the service-connected disabilities are bilateral 
hearing loss, residuals of crush injury of the right long finger 
with degenerative changes, residuals of crush injury of the right 
index finger with degenerative changes, and shrapnel scars of the 
left lower leg, right axillary area, right upper arm, left 
eyelid, and left hand.  

In a December 30, 2008, statement, the Veteran reports that he 
had undergone knee replacement due to damage done packing heavy 
machine guns and marching during service.  This appears to be an 
implicit claim of service connection for knee disability.  As the 
eventual determination on this new claim might have an impact on 
the individual unemployability issue, the claims are intertwined.  
Action on the individual unemployability issue must therefore be 
deferred pending development and adjudication of the new knee 
disability claim raised by the Veteran.  

The Board notes the representative's argument that the Veteran 
reported for VA examination and was told the examiner had already 
left.  The representative is asking for new VA examination.  The 
record shows that medical opinions were obtained based on past 
examinations.  Although it is arguable that VA has met its duty 
to assist the Veteran by obtaining the medical opinions regarding 
employability, in view of the need to return the case for action 
on the newly raised knee claim, the Board believes it appropriate 
to honor the representative's request for new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should clarify with the Veteran 
the knee in question and request that he 
identify all medical care providers who 
have treated him for the knee since his 
discharge from service.  

2.  The RO should furnish the Veteran with 
appropriate VCAA notice in connection with 
the new knee claim.  The RO should then 
develop the claim, including VA examination 
and opinion if necessary.  

3.  The RO should then adjudicate the claim 
of service connection for knee disability.  
The Veteran should be notified of the 
decision and furnished notice of appellate 
rights and procedures, including the need 
to file a timely notice of disagreement if 
he wished to appeal from that 
determination. 

4.  The RO should then schedule appropriate 
VA examinations to ascertain the severity 
of the Veteran's various service-connected 
disabilities and the impact of the service-
connected disabilities on his ability to 
engage in gainful employment.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners.  All examination findings should 
be reported to allow for application of 
pertinent VA rating criteria.  Each 
examiner (as appropriate to the particular 
disability being examined) should offer an 
opinion on the impact of the service-
connected disability on the Veteran's 
ability to engage in gainful employment.  A 
rationale should be furnished for all 
opinions. 

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the individual unemployability 
claim.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

